                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

VICKI SHERIDAN,

                  Plaintiff,                          4:18CV3089

     vs.
                                                         ORDER
KUHNS KARE, INC.,

                  Defendant.


      IT IS ORDERED that the motion to substitute, (Filing No. 28), is granted,
and Jeanelle R. Lust, Carly L. Bahramzad, and Sydney C. Aase are hereby
withdrawn as counsel of record for Defendant.


      November 17, 2018.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
